J-S79014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.L., JR., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.D.L., SR., NATURAL        :
 FATHER                                 :
                                        :
                                        :
                                        :   No. 1405 MDA 2018

               Appeal from the Order Entered July 25, 2018
   In the Court of Common Pleas of Franklin County Criminal Division at
                          No(s): 41-Adopt-2018,
                         CP-28-DP-0000061-2016


 IN RE: ADOPTION OF: J.L., III, A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.L., II, NATURAL           :
 FATHER                                 :
                                        :
                                        :
                                        :   No. 1406 MDA 2018

              Appeal from the Decree Entered July 25, 2018
    In the Court of Common Pleas of Franklin County Orphans’ Court at
                         No(s): 41-Adopt-2018



BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                        FILED JANUARY 24, 2019

     J.L., II (“Father”), appeals from the July 25, 2018 order of the Court of

Common Pleas of Franklin County changing the placement goal regarding his
J-S79014-18


son, J.L., III (“Child”),1 born in August of 2009, to adoption.   In addition,

Father appeals the July 25, 2018 decree involuntarily terminating his parental

rights to Child.2    After careful review, we affirm.

       We summarize the relevant factual and procedural history, as follows.

On August 16, 2016, at the request of Father’s paramour, who had custody of

Child3 because Father was incarcerated for drug-related crimes, Child was

placed in the custody of the Franklin County Children and Youth Services (“the

Agency” or “CYS”). Orphans’ Court Opinion, 9/13/18, at 2–3. At the time,

Father’s paramour complained that Child had behavioral problems that she

could not control.      Id. at 2; N.T., 7/24/18, at 29–30. The juvenile court

adjudicated Child dependent on August 25, 2016, and established his

permanency goal as reunification. Orphans’ Court Opinion, 9/13/18, at 3.

       Approximately two months later, on October 28, 2016, Father was

released from prison and permanency review hearings occurred at regular


____________________________________________


1 We note that Child is referred to as J.L., Jr., at Docket Number CP-28-DP-
0000061-2016, and as J.L., III, at Docket Number 41-Adopt-2018.

2   By separate decree on July 25, 2018, the orphans’ court involuntarily
terminated the parental rights of A.P. (“Mother”). Mother did not file a notice
of appeal.

3   The record reveals that, at the time of Child’s placement, Mother’s
whereabouts were unknown to the Agency. N.T., 7/24/18, at 30–31. The
Agency subsequently learned that Mother resided in the State of Maryland,
and that Child had not seen Mother since May of 2014, when he was four years
old. Id. at 32. Child began residing with Father in 2011, until Father’s
incarceration in May of 2016. Orphans’ Court Opinion, 9/13/18, at 2; N.T.,
7/24/18, at 16.

                                           -2-
J-S79014-18


intervals.   N.T., 7/24/18, at 48–49.     Father was required to satisfy the

following Family Service Plan (“FSP”) objectives: participate in a drug and

alcohol evaluation and comply with all recommendations; participate in a

parental fitness evaluation and comply with all recommendations; refrain from

future criminal activity and comply with all terms of his probation; maintain

consistent visitation and contact with Child; and maintain stable housing and

employment.     Orphans’ Court Opinion, 9/13/18, at 3.      In August of 2017,

based upon new drug-related charges, Father was re-incarcerated, where he

remained at the time of the subject proceedings. N.T., 7/24/18, at 51.

      There is testimonial evidence that Child suffered physical abuse prior to

his placement with CYS. Child alleged that two adults, who are not identified

in the record, had been physically abusive toward him. N.T., 7/24/18, at 89.

In his initial foster placement, Child displayed severe behavioral problems. In

January of 2017, following inpatient hospital treatment and a diagnostic

evaluation, Child was placed in a residential treatment facility. Id. at 57–58.

Child’s behavioral problems, including outbursts that apparently necessitated

the use of restraints, continued while he was in the residential treatment

facility. Id. at 58–59. Child’s treatment team opined that his behaviors were

caused by his lack of “family connections” and “not having anybody visiting

him or calling him.” Id. at 59. Following successful visits with potential foster

parents who were willing to provide permanency, Child was discharged on

June 18, 2018, and placed with the foster parents. Id. at 58.


                                      -3-
J-S79014-18


       On July 12, 2018, CYS requested that the court change Child’s

placement goal to adoption, and it filed a petition for the involuntary

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). On July 24, 2018, the court held a combined goal-

change and involuntary-termination hearing during which the Agency

presented the testimony of caseworker, Hannah Crean. N.T., 7/24/18, at 27–

92.    Father testified via telephone from prison.      Father stated that he

anticipated being released from prison to a drug-program facility in

approximately one month, where he would then reside for an unspecified time.

Id. at 5.

       During the hearing, Child, then nearly nine years old, was represented

by Kristen Hamilton, Esquire, who served as his guardian ad litem (“GAL”) in

the dependency matter.          The trial court appointed the same attorney to

represent Child’s legal interests in the involuntary termination matter.4

____________________________________________


4 Pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel, who
discerns and advocates for his legal interests, which our Supreme Court has
defined as the child’s preferred outcome. See In re T.S., 192 A.3d 1080 (Pa.
2018) (citing In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)). The T.S.
Court held, “[D]uring contested termination-of-parental-rights proceedings,
where there is no conflict between a child’s legal and best interests, an
attorney-guardian ad litem representing the child’s best interests can also
represent the child’s legal interests.” T.S., 192 A.3d at 1092.

   Because the right to counsel belongs to the child, who is unable to address
a deprivation of his right to counsel on his own behalf, we must address this
issue sua sponte. See In re Adoption of T.M.L.M., 184 A.3d 585, 588 (Pa.



                                           -4-
J-S79014-18


       By permanency review order entered on July 25, 2018, the court

changed Child’s placement goal to adoption. By decree the same date, the

orphans’ court involuntarily terminated Father’s parental rights.              On

August 22, 2018, Father timely filed notices of appeal and concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

which this Court consolidated sua sponte. The orphans’ court filed its Rule

1925(a) opinion on September 13, 2018.

       On appeal, Father presents the following issue for our review:

             [Whether] [t]he trial court abused its discretion in
       terminating the parental rights [of Father] and changing the goal
       of adoption of [Father] where, although incarcerated, [Father] had
       sent letters to his son, thus not evidencing a settled purpose of
       relinquishing his parental claims to the child; and he testified that
____________________________________________


Super. 2018) (“This Court must raise the failure to appoint statutorily-required
counsel for children sua sponte, as children are unable to raise the issue on
their own behalf due to their minority.”) (citing In re K.J.H., 180 A.3d 411,
414 (Pa. Super. 2017)).

  Instantly, prior to the subject proceedings, Attorney Hamilton, then Child’s
GAL, filed in the orphans’ court an Affidavit of Non-Conflict declaring that no
conflict would exist if the court appointed her as Child’s legal counsel in the
contested involuntary termination proceeding. By order dated July 12, 2018,
the court appointed Ms. Hamilton as Child’s counsel.

  Upon review, we conclude that Attorney Hamilton’s representation of Child
satisfied the requirements of 23 Pa.C.S. § 2313(a) insofar as the testimonial
evidence indicates that Child’s legal and best interests were not in conflict.
See N.T., 7/24/18, at 84 (Child asked the Agency caseworker if his foster
parents “can be his mom and dad.”). At the conclusion of the testimonial
evidence, Attorney Hamilton argued in favor of the involuntary termination of
Father’s parental rights stating, “I think [Child] deserves to be heard now, and
he is making his wishes known that he would like to attempt permanency with
this [foster] family.” Id. at 148.



                                           -5-
J-S79014-18


       he would soon be released from incarceration, and only then
       would he have the opportunity to remedy the conditions that led
       to placement of the child and to fulfill the requirements set by the
       Agency for reunification[?]

Father’s Brief at 5 (emphasis in original).

       We review Father’s issue regarding the involuntary-termination decree5

according to the following standard:

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously


____________________________________________


5  In his Pa.R.A.P. 1925 statement, Father indicated that he is appealing both
the termination of his parental rights and the trial court’s decision to change
Child’s permanency goal to adoption. In the body of his brief, however, Father
has abandoned any argument relating to the goal-change determination.
Father does not pursue a claim that the orphans’ court erred in changing
Child’s goal to adoption and fails to provide argument or citation to any
relevant legal authority regarding the goal-change order. See Banfield v.
Cortes, 110 A.3d 155, 168 (Pa. 2015) (“Where an appellate brief fails to
provide any discussion of a claim with citation to relevant authority or fails to
develop the issue in any other meaningful fashion capable of review, that claim
is waived. It is not the obligation of an appellate court to formulate [an]
appellant’s arguments for him.” Wirth v. Commonwealth, 95 A.3d 822, 837
(Pa. 2014)); In re M.Z.T.M.W., 163 A.3d 462, 465 (Pa. Super. 2017) (“It is
well-settled that this Court will not review a claim unless it is developed in the
argument section of an appellant’s brief.”); In re W.H., 25 A.3d 330, 339 n.3
(Pa. Super. 2011) (stating that issues are waived if appellate brief fails to
provide meaningful discussion with citation to relevant authority); see also
Pa.R.A.P. 2119(b). Moreover, even if not waived, we would affirm the trial
court’s decision to change the goal based upon the thorough Pa.R.A.P. 1925(a)
opinion. Orphans’ Court Opinion, 9/13/18, at 14–16.

                                           -6-
J-S79014-18


     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, we conclude that the certified record supports the decree

pursuant to 23 Pa.C.S. § 2511(a)(1) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

                                    * * *

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the developmental,

                                     -7-
J-S79014-18


       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b). This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one subsection

of Section 2511(a), as well as Section 2511(b).6 In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc).

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”    In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted).




____________________________________________


6  Based on this disposition, to the extent Father argues that the trial court
abused its discretion in terminating his parental rights pursuant to 23 Pa.C.S.
§ 2511(a)(2), (5), and (8), we need not review those sections. Nevertheless,
we observe that termination pursuant to Section 2511(a)(5) and (8) was not
proper with respect to Child because he was not removed from Father’s care.
See In re C.S., 761 A.2d 1197 (Pa. Super. 2000) (en banc) (stating that
Section 2511(a)(5) and (8) did not provide a basis for terminating the father’s
parental rights when he was incarcerated at the time of the child’s removal
from the mother’s care).

                                           -8-
J-S79014-18


      It is well established that Section 2511 does not require that the parent

demonstrate both a settled purpose of relinquishing parental claim to a child

and refusal or failure to perform parental duties. In re Adoption of Charles

E.D.M., 708 A.2d 88, 91 (Pa. 1998).          Rather, parental rights may be

terminated pursuant to Section 2511(a)(1) “if the parent either demonstrates

a settled purpose of relinquishing parental claim to a child or fails to perform

parental duties.” Id. (emphasis in original).

      Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty encompasses
      more than a financial obligation; it requires continuing interest in
      the child and a genuine effort to maintain communication and
      association with the child. Because a child needs more than a
      benefactor, parental duty requires that a parent exert himself to
      take and maintain a place of importance in the child’s life.

Id. (citations omitted).

      With respect to the performance of parental duties of incarcerated

parents, our Supreme Court has explained as follows:

      [A] parent’s absence and/or failure to support due to incarceration
      is not conclusive on the issue of abandonment. Nevertheless, we
      are not willing to completely toll a parent’s responsibilities during
      his or her incarceration. Rather, we must inquire whether the
      parent has utilized those resources at his or her command while
      in prison in continuing a close relationship with the child. Where


                                      -9-
J-S79014-18


       the parent does not exercise reasonable firmness in declining to
       yield to obstacles, his other rights may be forfeited.

In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012) (quoting In re

Adoption of McCray, 331 A.2d 652, 655 (Pa. 1975) (footnotes and internal

quotation marks omitted)).

       We have stated:

       Once the evidence establishes a failure to perform parental duties
       or a settled purpose of relinquishing parental rights, we have
       explained that the court must engage in three lines of inquiry: (1)
       the parent’s explanation for his or her conduct; (2) the post-
       abandonment contact between parent and child; and (3)
       consideration of the effect of termination of parental rights on the
       child pursuant to Section 2511(b).

Z.S.W., 946 A.2d at 730 (quoting Adoption of Charles E.D.M., 708 A.2d at

92).

       Regarding the performance of his parental duties, Father asserts on

appeal that he was not given sufficient time to complete his FSP objectives.

Father’s Brief at 16. He requests the opportunity to complete the required

objectives upon his release from prison, which he testified would be in

approximately one month.        Id.   In addition, Father contends that while

incarcerated, he sent notes to Child. Id. at 11. Therefore, he maintains that

he did not evidence a settled purpose of relinquishing his parental rights. Id.

We conclude that Father’s assertions are without merit.

       The trial court found as follows, in relevant part:

       Between Father’s release from prison in October of 2016 and his
       re-imprisonment in August of 2017, Father was tasked with
       concrete objectives which, upon completion, would reunite him

                                      - 10 -
J-S79014-18


      with [Child]. However, while Father made initial progress toward
      these goals by participating in both the drug and alcohol
      evaluation and the parental fitness evaluation, Father did not
      complete the recommendations prescribed by either evaluation.
      Father was also directed to refrain from criminal activity and
      comply with his probation; instead, Father violated his probation
      and returned to prison.

Trial Court Opinion, 9/13/18, at 12–13. The testimonial evidence supports

the orphans’ court’s findings.

      At the time of the instant proceedings, Child had been in placement for

twenty-three months.    N.T., 7/24/18, at 6, 11.   Father was released from

prison for approximately ten months during Child’s first year of placement,

from late October of 2016, until August of 2017, when he was re-incarcerated

on new drug-related charges. Id. at 15, 20, 49, 51. The CYS caseworker,

Ms. Crean, testified that on November 9, 2016, Father took part in a drug and

alcohol evaluation, which resulted in a recommendation for him to undertake

intensive outpatient treatment. Id. at 49. Although Father attended an initial

intake appointment with an outpatient drug and alcohol treatment provider,

Father never attended any additional appointments. Id. at 49-50.

      Likewise, Father underwent a parental fitness evaluation, which resulted

in recommendations for him to participate in a bonding assessment regarding

Child; to understand and to be fully involved in Child’s mental health

treatment; to obtain and maintain financial stability; and to participate in

individual outpatient therapy. N.T., 7/24/18, at 50. Father did not pursue

any of these recommendations except for being involved for an unspecified


                                    - 11 -
J-S79014-18


period in Child’s mental health treatment. Specifically, Father participated in

biweekly family therapy sessions by telephone with Child.        Id. at 51–52.

However, Ms. Crean testified on direct examination as follows:

      Q. Was [Father] engaged in the [therapy] process [with Child]?

      A. The therapist did struggle to initially get [Father] on the phone
      most times and then keep him engaged on the phone due to the
      fact that his son didn’t really want to talk on the phone much so
      [Father] . . . was pretty disinterested most times.

Id. at 52. Importantly, Father testified that he has had no contact with Child’s

therapist since August of 2017. Id. at 20–21.

      With respect to visitation, Ms. Crean testified that the Agency

transported Father to visit Child in the residential treatment facility an

unspecified number of times. N.T., 7/24/18, at 55. She testified that the

Agency stopped transporting Father on March 9, 2017, because Father was

“swearing at the caseworkers due to the fact that there were two [people] to

transport him. [Father] thought that was disrespectful and then [Father] just

refus[ed] to . . . sit in the car where he was supposed to and made some

derogatory comments racially towards the caseworker.” Id. at 55.

      Finally, Father did not maintain financial and housing stability during the

months that he was released from prison. Ms. Crean testified that in March

of 2017, Father informed the Agency that he was no longer employed. N.T.,

7/24/18, at 51. Moreover, in April of 2017, Father told CYS that he was going

to be evicted from his current residence and planned to stay with friends and

family until he obtained new employment and new housing. Id.

                                     - 12 -
J-S79014-18


      Thereafter, Father did not comply with his FSP objectives to abide by

the terms of his probation and refrain from criminal activity. Specifically, he

was arrested and incarcerated in August of 2017, for testing positive for

cocaine and fentanyl. N.T., 7/24/18, at 51. On cross-examination by the

Agency’s counsel, Father testified:

      Q. Do you have any concerns about your ability to completely
      abstain from using drugs or alcohol and staying out of jail?

      A. No, ma’am. I mean, I have excuses but last year was like a
      really rough patch for me, you know what I’m saying. I lost a lot
      as far as my son getting put in there. . . . I was just going through
      a real rough time and I didn’t use as I did before but I . . . slipped
      up and wound up using and I paid for it. . . .

Id. at 12.

      Father acknowledged that when he was not incarcerated, he was

hindered from visiting Child in the residential treatment facility.            N.T.,

7/24/18, at 8. He explained, “[I]t was a rough time for me, like, emotionally.

I did my best.” Id. Father testified that the residential treatment facility “was

way out of my way. I was staying in Chambersburg. . . . I didn’t really have

no [sic] support system over there whatsoever. . . .” Id. Nevertheless, Father

testified that he was attempting to complete his FSP objectives when he was

re-arrested. Id. at 6-7.

      Ms. Crean further testified that during his current incarceration, Father

had written regularly to Child. N.T., 7/24/18, at 53. However, Ms. Crean

testified, “[T]he letters are severely edited due to the content of the letters,

including explicit lyrics of songs, sexual lyrics and such.” Id. She explained

                                      - 13 -
J-S79014-18


that Father was told by Child’s treatment team, the Agency, and the trial court

that the content of his letters was inappropriate, and after a substantial period,

Father’s letters to Child improved. Id. at 53–54. Moreover, Father testified

that he has not spoken to Child on the telephone for approximately one year.

Id. at 24.

       Father acknowledged on cross-examination by Child’s attorney that he

is aware that Child has significant delays in his cognitive and developmental

abilities.   N.T., 7/24/18, at 21.   With respect to Child’s behavioral issues,

Father testified regarding his responsibility for them, as follows:

       [By CYS counsel:] You are aware, correct me if I’m wrong, about
       the severity of [Child’s] behavior, including threatening, being
       aggressive towards others, harming himself, harming other
       adults, harming other children, his aggression, you’re aware of all
       that?

       [Father:] Yes, ma’am.

       Q. And you’re aware, also, that permanency reviews, it was
       discussed that perhaps some of the aggression was the fact that
       there was no consistency from specifically you?

       A. Yeah, yeah. When I had him, I did the best I could do.
       Unfortunately, . . . I had to move and then I moved to another
       place. I took my son camping with me, I came back and it was
       broken into, you know what I’m saying. I was going to stay there
       so I was trying to find another place and we was, you know,
       staying house to house. And unfortunately, I don’t have the
       support system I would like to have from my family but I do the
       best I can do.

Id. at 21–22.

       Based on the totality of the record evidence, we discern no abuse of

discretion by the trial court in concluding that, for a period far in excess of the

                                      - 14 -
J-S79014-18


six-month statutory minimum, Father failed to perform his parental duties to

Child. Accordingly, we affirm the decree pursuant to 23 Pa.C.S. § 2511(a)(1).

      With respect to 23 Pa.C.S. § 2511(b), this Court has stated that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted).

      Turning to Section 2511(b), although Father does not present a

challenge to this section, we consider it based on the requisite bifurcated

analysis in involuntary termination matters. See In re C.L.G., 956 A.2d 999,

1009 (Pa. Super. 2008) (en banc). We have explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the

                                     - 15 -
J-S79014-18


      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Furthermore, our Supreme Court has stated that “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their

foster parents.”   T.S.M., 71 A.3d at 268.      The T.S.M. Court directed, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. Moreover, the

High Court observed, “Children are young for a scant number of years, and

we have an obligation to see to their healthy development quickly.         When

courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Instantly, the orphans’ court found as follows with respect to Child’s best

interests:

            Due to various issues, including but not limited to serial
      periods of incarceration, [F]ather has been unable to meet his
      son’s needs. Most critical to [Child’s] well-being are the issues

                                     - 16 -
J-S79014-18


      addressed by the . . . []residential treatment facility placement]—
      [Child’s] need for family connections. In fact, [Child] was released
      from the [residential treatment facility] to foster care to have this
      significant mental health issue addressed.           Based on past
      behaviors and demonstrated lack of commitment to the stability
      critical to [Child’s] positive development, this [c]ourt has no faith
      that [F]ather will be in a position to meet his son’s needs in the
      future. Family connections are essential for [Child]. The foster
      family is presently providing these connections and has stated
      their willingness to continue to do so long[-]term. His needs are
      now being well met.

Decree, 7/25/18, at 6, ¶ 7(ll) (emphasis in original). The testimonial evidence

supports the orphans’ court’s findings.

      Ms. Crean testified that Child is diagnosed with disruptive dysregulation,

mood disorder, and attention deficit hyperactive disorder. N.T., 7/24/18, at

53. He receives family-based therapy in his foster home as well as psychiatric

treatment.    Id. at 91.   Child has an Individualized Education Plan, and

Ms. Crean testified that although nearly age nine at the time of the involuntary

termination proceeding, Child is at a kindergarten or remedial first grade

educational level. Id. at 90. Significantly, Ms. Crean testified as follows on

direct examination:

      [By CYS:] Is there anything in particular that [Child’s] treatment
      team has repeatedly expressed that [Child] needs to help him
      cope and deal with the issues that he’s suffered throughout his
      life?

      [By Ms. Crean:] Yes. Family connections is the biggest one. They
      continue to reiterate to [Father] as well as us that [Child] just
      needs those connections to be able to be successful in his
      treatment.

      Q. And has [Father] appeared to understand the importance of
      this for [Child]?

                                     - 17 -
J-S79014-18


      A.     He has not.

      Q.     And why do you say he hasn’t?

      A. He . . . has not continued to maintain that contact with his
      son, to be a resource for his son or [to] provide other family
      resources for his son.

Id. at 54.

      Ms. Crean testified that although a bond initially existed between Child

and Father, that bond has weakened over the past six to eight months. N.T.,

7/24/18, at 83–84. She explained that Child “is very angry that Father doesn’t

keep him safe. That’s something that he continues to reiterate and wants a

mom and a dad that will want him and keep him safe.” Id. at 84. Ms. Crean

testified that Child “seems very clearly bonded to” his foster parents. Id. at

63. She testified, “If he’s struggling with something, he goes to them for help.

They’re there to comfort him when he needs it.” Id. In fact, Ms. Crean stated

that Child has asked her whether his foster parents “can be his mom and dad.”

Id.

      The record evidence clearly demonstrates that Child suffers from the

lack of family stability and permanency in his life. Prior to his discharge from

the residential treatment facility, Child participated in overnights with the

foster parents, during which he displayed “no behaviors whatsoever. He was

just very happy to have a family to visit with,” according to Ms. Crean. N.T.,

7/24/18, at 59. She testified, in part, that Child currently “is showing some

of the breakdowns and discussing some of his trauma with [foster parents,]


                                     - 18 -
J-S79014-18


so they are seeing some of the outbursts but as well as the really good stuff.”

Id. at 62. The foster parents continue to be willing to provide permanency

for him. Id. Because the testimonial evidence supports the orphans’ court’s

decision that Child’s developmental, physical, and emotional needs and

welfare necessitate the involuntary termination of Father’s parental rights, we

affirm the decree pursuant to Section 2511(b).

      Goal change order affirmed.       Decree terminating parental rights

affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/24/2019




                                    - 19 -